IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,            : No. 640 MAL 2016
                                         :
                  Respondent             : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
                                         :
             v.                          :
                                         :
                                         :
MICHAEL ROMAIN HINTON,                   :
                                         :
                  Petitioner             :


                                    ORDER



PER CURIAM

     AND NOW, this 31st day of January, 2017, the Petition for Allowance of Appeal

is DENIED.